                                                   U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York
                                                   86 Chambers Street, 3rd Floor
                                                   New York, New York 10007


BY ECF                                              September 9, 2020

Hon. Victor Marrero, United States District Judge
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

       Re:    Jones et al. v. United States Postal Service et al., No. 20 Civ. 6516 (VM)

Dear Judge Marrero:

        This Office represents the defendants in the above-referenced case. We write with the
consent of Plaintiffs’ counsel respectfully to request a short nunc pro tunc extension of
Defendants’ deadline to file their papers in opposition to Plaintiffs’ motion for a preliminary
injunction (ECF No. 19). Defendants have filed all of their opposition papers (ECF Nos. 22-33).
However, while Defendants began their filing before midnight, due to late-stage difficulties in
obtaining signed copies of some of Defendants’ supporting declarations, as well as subsequent
ECF error messages that necessitated multiple attempts at filing many of Defendants’ supporting
declarations, Defendants did not complete their filing until approximately 12:35 a.m. this
morning. Therefore, we respectfully request a nunc pro tunc 35-minute extension of
Defendants’ deadline to file these opposition papers.

      We have conferred with Plaintiffs’ counsel, who graciously consented to this request.
We thank the Court for its consideration of this request.

                                                  Respectfully,

                                                  AUDREY STRAUSS
                                                  Acting United States Attorney for the
                                                  Southern District of New York
                                                  Attorney for Defendants

                                            By: /s/ Rebecca S. Tinio__      _
                                                REBECCA S. TINIO
                                                STEVEN J. KOCHEVAR
                                                Assistant United States Attorneys
                                                86 Chambers Street, Third Floor
                                                New York, New York 10007
                                                Tel.: (212) 637-2774/2715
                                                E-mail: rebecca.tinio@usdoj.gov
                                                         steven.kochevar@usdoj.gov
